


116 S4122 IS: Modernizing Seat Back Safety Act
U.S. Senate
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4122
IN THE SENATE OF THE UNITED STATES

July 1, 2020
Mr. Blumenthal (for Mr. Markey (for himself and Mr. Blumenthal)) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation

A BILL
To require the Secretary of Transportation to issue a final rule revising motor vehicle seat back safety standards.


1.Short titleThis Act may be cited as the Modernizing Seat Back Safety Act. 2.Motor vehicle seat back safety standards (a)Findings; purposes (1)FindingsCongress finds that—
(A)crashes involving seat structural failures in passenger motor vehicles pose a significant public health and safety threat, particularly to children occupying rear seats; (B)thousands of preventable fatalities and life-threatening injuries have occurred as a result of motor vehicle seat failures;
(C)the National Highway Traffic Safety Administration has neglected to improve the motor vehicle seat integrity standard for more than 50 years, to the detriment of passenger motor vehicle safety; and (D)this Act is introduced in honor and memory of the victims of motor vehicle seat failures in crashes, including those whose precious lives were cut far too short as a result of seat failures and those whose catastrophic injuries dramatically changed their lives, including Taylor Grace Warner, Jayden-Faith Fraser, Emily Reavis, Owen Reavis, Teddy Schwab, Jaklin Romine, Russell Selkirk, Travis Oldhouser, Thomas Comella, Geneva Massie, Crystal Collins, Mary Portis, Dzemila Heco, Aaliyah George, Heikki Helava, and Clyde M. Sneed.
(2)PurposesThe purposes of this Act are— (A)to reduce the number of preventable deaths and injuries caused by motor vehicle seat failures; and
(B)to improve passenger motor vehicle safety. (b)Final ruleNot later than 2 years after the date of enactment of this Act, subject to subsection (c), the Secretary of Transportation shall issue a final rule updating section 571.207 of title 49, Code of Federal Regulations, to reduce the potential for injury to all motor vehicle occupants due to seat back failure during all types of vehicle impact.
(c)Compliance dateIn issuing the final rule pursuant to subsection (b), the Secretary of Transportation shall establish a date for required compliance with the final rule of not later than 2 motor vehicle model years after the model year during which the effective date of the final rule occurs.  